WRIGHT, Presiding Judge.
The Supreme Court of Alabama 398 So.2d 291 having reviewed by certiorari the judgment of this court 398 So.2d 288 entered on February 6, 1980, did by its judgment entered March 6, 1981, reverse said judgment of this court and remand the cause. In accordance therewith, there being no further issue for consideration, the judgment of this court of February 6, 1980, is set aside, and the judgment of the circuit court entered July 6,1979, is reinstated and hereby affirmed.
AFFIRMED.
BRADLEY and HOLMES, JJ., concur.